            Case 1:10-cr-00249-AWI-BAM Document 394 Filed 05/18/20 Page 1 of 2


 1

 2

 3

 4                                     UNITED STATES DISTRICT COURT
 5                                   EASTERN DISTRICT OF CALIFORNIA
 6

 7   UNITED STATES,                                                CASE NO. 1:10-CR-0249 AWI BAM - 2
 8                              Plaintiff
                                                                   ORDER ON DEFENDANT’S MOTION
 9                     v.                                          TO REDUCE MONTHLY
                                                                   RESTITUTION PAYMENT
10   MONICA MARIE HERNANDEZ,
11                              Defendant                          (Doc. No. 392)
12

13

14            On January 8, 2015, pursuant to a plea agreement, Defendant was sentenced to 12 months
15   in prison for a violation of 18 U.S.C. § 1349 (conspiracy to commit mail fraud, wire fraud, and
16   bank fraud). See Doc. No. 297. As part of an amended judgment, Defendant was ordered to pay
17   approximatley $867,000 in restitution, with minimum monthly payments of $50.00. See Doc. No.
18   318.
19            On April 3, 2020, Defendant filed a pro se request to waive restitution payment. See Doc.
20   No. 392. The request reads: “I Monica Hernandez am requesting for my $50.00 restitution
21   payment to be waived for the month of April due the COVID 19 my hours and income has been
22   cut and will have to struggle to pay rent.” Id. No other information is provided.
23            A court may adjust a restitution payment schedule if it determines that a defendant’s
24   economic circumstances have materially changed. 18 U.S.C. § 3664(k); 1 United States v. Turner,
25
     1
       18 U.S.C. § 3664(k) reads: “A restitution order shall provide that the defendant shall notify the court and the
26   Attorney General of any material change in the defendant’s economic circumstances that might affect the defendant’s
     ability to pay restitution. The court may also accept notification of a material change in the defendant’s economic
27   circumstances from the United States or from the victim. The Attorney General shall certify to the court that the
     victim or victims owed restitution by the defendant have been notified of the change in circumstances. Upon receipt of
28   the notification, the court may, on its own motion, or the motion of any party, including the victim, adjust the payment
     schedule, or require immediate payment in full, as the interests of justice require.”
           Case 1:10-cr-00249-AWI-BAM Document 394 Filed 05/18/20 Page 2 of 2


 1   312 F.3d 1137, 1143 (9th Cir. 2002); United States v. Calvert, 2017 U.S. Dist. LEXIS 222915, *2
 2   (E.D. Wash. Sept. 19, 2017). Here, there is an insufficient basis for the Court to waive the April
 3   2020 payment or otherwise adjust Defendant’s restitution payment schedule. The Court
 4   recognizes that California is dealing with the COVID-19 pandemic and numerous business and
 5   individuals are adversely impacted. However, Defendant does not explain her occupation, all of
 6   her sources of income, or her necessary expenses (including rent payments). While the Court will
 7   accept that Defendant’s working hours have been cut, that alone is an insufficient basis to modify
 8   in any way the restitution schedule. In short, more information is necessary before the Court can
 9   modify the restitution schedule (including possible temporary waivers) under 18 U.S.C. § 3664(k).
10   Therefore, the Court will deny Defendant’s motion without prejudice to refiling a properly
11   supported motion to reduce or modify restitution schedule.
12

13                                                ORDER
14            Accordingly, IT IS HEREBY ORDERED that Defendant’s request to reduce monthly
15   restitution payments (Doc. No. 392) is DENIED without prejudice.
16
     IT IS SO ORDERED.
17

18   Dated:    May 18, 2020
                                                 SENIOR DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                                      2
